      Case 1:20-cv-03241-SMJ     ECF No. 68   filed 04/12/21   PageID.2681 Page 1 of 3

                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON


 1                                                              Apr 12, 2021
                                                                    SEAN F. MCAVOY, CLERK
 2

 3                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 4
     RAMON TORRES HERNANDEZ                     No.   1:20-cv-03241-SMJ
 5   and FAMILIAS UNIDAS POR LA
     JUSTICIA, AFL-CIO, a labor                 ORDER JOINING WASHINGTON
 6   organization,                              EMPLOYMENT SECURITY
                                                DIVISION
 7                            Plaintiffs,

 8                v.

 9   MARTIN J. WALSH, in his official
     capacity as United States Secretary of
10   Labor, and UNITED STATES
     DEPARTMENT OF LABOR,
11
                              Defendants.
12

13         Before the Court is Defendants’ Motion to Dismiss for Failure to Join a

14   Necessary Party, ECF No. 62. Defendants ask this Court to join the State of

15   Washington Employment Security Division (ESD) as a necessary party in this case

16   or, in the alternative, dismiss the case. Plaintiffs do not oppose joining ESD. ECF

17   No. 66. The Court agrees that ESD must be joined and thus grants the motion to

18   provide such relief.

19         Federal Rule of Civil Procedure 19 requires a party to be joined if “in that

20   person’s absence, the court cannot accord complete relief among existing parties”


     ORDER JOINING WASHINGTON EMPLOYMENT SECURITY
     DIVISION – 1
      Case 1:20-cv-03241-SMJ      ECF No. 68     filed 04/12/21   PageID.2682 Page 2 of 3




 1   or if “disposing of the action in the person’s absence” would “leave an existing

 2   party subject to a substantial risk of incurring double, multiple, or otherwise

 3   inconsistent obligations” and if joinder will not deprive the court of subject-matter

 4   jurisdiction. Fed. R. Civ. P. 19(a)(1).

 5         Here, ESD conducts the survey at issue but is currently not bound by the

 6   preliminary injunction in this case. See ECF No. 57. If the Court does not join ESD

 7   as a party in this matter, Plaintiffs may not obtain complete relief. See Alto v. Black,

 8   738 F.3d 1111, 1126 (9th Cir. 2013) (“Complete relief is concerned with

 9   consummate rather than partial or hollow relief as to those already parties, and with

10   precluding multiple lawsuits on the same cause of action” (internal quotation

11   omitted)). And failure to join ESD may create inconsistent obligations for

12   Defendants if ESD conducts the survey without making the changes required by the

13   preliminary injunction. Because joinder of ESD in this case is feasible, that is, it

14   will not deprive the Court of its federal question jurisdiction, the Court must grant

15   Defendants’ motion to join this necessary party. See Fed. R. Civ. P. 19(a)(2).

16         Accordingly, IT IS HEREBY ORDERED:

17         1.     Defendants’ Motion to Dismiss for Failure to Join a Necessary Party,

18                ECF No. 62, is GRANTED.

19

20


     ORDER JOINING WASHINGTON EMPLOYMENT SECURITY
     DIVISION – 2
      Case 1:20-cv-03241-SMJ      ECF No. 68   filed 04/12/21   PageID.2683 Page 3 of 3




 1         2.     The State of Washington Employment Security Division is JOINED

 2                as a Defendant in this matter under Federal Rule of Civil Procedure

 3                19(a).

 4         3.     All Defendants shall FILE a responsive pleading by no later than sixty

 5                (60) days from the date of this Order.

 6         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

 7   provide copies to all counsel.

 8         DATED this 12th day of April 2021.

 9
                           __________________________
10                         SALVADOR MENDOZA, JR.
                           United States District Judge
11

12

13

14

15

16

17

18

19

20


     ORDER JOINING WASHINGTON EMPLOYMENT SECURITY
     DIVISION – 3
